                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

PABON GONZALEZ,

         Plaintiff,
                                                   Case No. 19-cv-933-jdp
    v.

ROBERT D. SPENCER,
JOHN CONGDON, C/O RICHTER,
T. SPANBAUER, S.S. BARTEL,
LANDAAL, CP. CRUZ, T. IPSEN,
CP. SCHUELER, CANDACE
WHITMAN, DOCTOR LASRSON,
MARK SCHOMISH and
RANDALL HEPP,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




         /s/                                                7/15/2019
         Peter Oppeneer, Clerk of Court                     Date
